Citation Nr: 0321731	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-13 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esq.


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

In a September 1981 decision by the Board of Veterans' 
Appeals (Board) it was held that the veteran had active 
honorable service from December 1965 to December 14, 1967.  
Basic entitlement to VA benefits based on additional service 
from December 15, 1967 to October 1969 was not found based on 
the character of the appellant's service during that term.

In March 1985, the Board denied service connection for peptic 
ulcer disease on grounds that it was neither incurred in 
service nor could it be presumed to have been so incurred.  
In June 1988, the Board denied service connection for peptic 
ulcer disease on the grounds that a new factual basis had not 
been submitted to reopen the claim.  In March 1991, the RO 
declined to reopen the claim finding that new and material 
evidence had not been submitted.

This matter came to the Board from an April 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied service 
connection for peptic ulcer disease on the grounds that new 
and material evidence had not been submitted to reopen the 
claim.  In January 2000, the Board found that new and 
material evidence had not been submitted. 

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which 
vacated the January 2000 Board decision and remanded the case 
for action consistent with the VA Acting General Counsel's 
Unopposed Motion for Remand.  The sole basis for the remand 
was the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  In July 2001, the 
Board remanded this case to the RO due to the changes in the 
law brought about by the VCAA.  In a February 2002 decision, 
the Board found that new and material evidence had not been 
submitted.  

The veteran appealed the Board's 2002 decision to the Court, 
and in February 2003, the Court vacated and remanded the case 
for further explanation regarding compliance with the VCAA.  

FINDINGS OF FACT

1. In a March 1991 decision, the RO declined to reopen the 
claim of entitlement to service connection for peptic ulcer 
disease on the basis that new and material evidence had not 
been submitted sufficient to reopen the claim.

2. The evidence submitted since the March 1991 RO decision is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The RO's March 1991 decision declining to reopen the claim of 
entitlement to service connection for peptic ulcer disease is 
final; evidence submitted since that denial is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under the Veterans Claims Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), the obligations of VA with respect to the duties 
to assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
the VCAA.  It is specifically noted that in a July 2001 
letter, the RO advised the veteran of the VCAA and the duties 
imposed under the law.  The RO specifically advised the 
veteran that a medical opinion showing that his current 
peptic ulcer disease was related to service was necessary.  
The RO also advised the veteran that he should submit the 
names, addresses, and the approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for peptic ulcer disease.  This included all pre-service and 
post-service private and VA medical treatment and evaluation 
for any abdominal complaints, to which he testified during an 
October 1987 hearing.  The RO advised that this included the 
name and address of the Lillington, North Carolina private 
physician, who reportedly treated him for abdominal 
complaints in 1972.  He was further advised that if he wanted 
to have the RO obtain any treatment reports from private 
doctors or hospitals, he was to complete separate VA Form 21-
4142 for each doctor or facility and send it back to the RO.  
He was also advised that he may submit the private records 
himself, if he so desired.  In addition, he was advised not 
to contact any VA facility at which he had received 
treatment; rather, he was to advise the RO which VA hospitals 
and clinics had treated him, and the RO would obtain the 
information directly from the VA facility.  

It is noted that the veteran subsequently submitted a 
statement in July 2001, advising that he was attaching a 1971 
treatment report from Dr. Israel, and requested that his 
records from the VA Medical Center from Fayetteville, North 
Carolina, for the period from April 2001 to the present be 
obtained.  The RO subsequently complied with the veteran's 
request and obtained the treatment records from the 
Fayetteville, North Carolina, VA Medical Center for the 
requested time-period.  In addition, the veteran was 
scheduled for and attended a VA examination to determine the 
etiology of his peptic ulcer disease.

Prior to the above-mentioned development, the record shows 
that in a June 1999 letter, the RO acknowledged the veteran's 
statement as to treatment received in 1972, and advised him 
that such treatment records were not contained in the claims 
file.  He was advised that he should submit such records if 
he wanted to have them considered, or, if he desired to have 
the RO's assistance in obtaining such records, to complete 
the enclosed authorization forms, and that the RO would make 
the request for the records on his behalf.  

In a letter received in June 1999, the veteran stated that 
the RO's requirement to submit an authorization for release 
of information "would only be bias and cause a preconceived 
opinion in the case because this information would be hard to 
find because the Doctor that treated [him had] since moved 
elsewhere and those records [were] not available but it [was] 
truly documented by Burlington IND., [r]ecords that [he] was 
being treated."

It is further noted that in the July 1999 Statement of the 
Case (SOC), the RO advised the veteran to submit competent 
medical evidence which demonstrated that peptic ulcer disease 
was incurred in or aggravated during service, or that it was 
incurred within one year after separation from service.  He 
was also advised that if he needed any assistance in 
submitting any other new and relevant private records, he may 
furnish the RO with the names and addresses of the medical 
providers and his signed authorization for the release of 
those records.  

Moreover, the Board notes that the SOC and the supplemental 
statements of the case (SSOC) advised the veteran of the 
evidence which was of record, the reasons for the denial, and 
that he may still submit evidence in support of his claim.  

The Board concludes that the veteran has been clearly 
provided with notice of what the evidence of record showed, 
what VA was doing to develop the claim, what he could do to 
help his claim, and notice of how his claim was still 
deficient.  In this regard, it is noted that in the November 
2001 SSOC, the RO found that new and material had been 
submitted.  That finding is not binding on the Board.  
Rather, the Board itself must address the underlying issue as 
to whether the appellant has submitted sufficient evidence to 
reopen his claim before addressing the merits of the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (The 
Board does not have jurisdiction to consider a claim unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find.  What the RO may 
have determined in this regard is irrelevant.)

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  In this 
regard, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

A review of the veteran's service medical records reveals 
that at his December 1965 preservice entrance examination, no 
pertinent gastrointestinal abnormalities were noted.

In March 1966, the veteran was seen with a two-week history 
of complaints of abdominal cramps after meals.  Over the two 
days prior to treatment he reported lower abdominal cramping 
pains associated with nausea and emesis.  He was treated with 
medication.

Subsequent in-service examinations in March 1967 and August 
1969 revealed no pertinent abnormalities.

In December 1974, the veteran was hospitalized at a private 
medical facility following complaints of extreme weakness, 
abdominal cramps, and the passage of dark stools.  He gave a 
history of epigastric pain during the prior three to four 
months which reportedly was relieved with food and 
intensified by hunger.  The discharge diagnoses were duodenal 
ulcer with acute hemorrhage, and secondary anemia.

In April 1984, the veteran was hospitalized at a VA facility 
for the treatment of peptic ulcer disease with an upper 
gastrointestinal bleed.  The appellant then noted that peptic 
ulcer disease was first diagnosed in 1974.  A diagnosis of 
peptic ulcer disease was confirmed on x-ray study during the 
April 1984 inpatient stay.

By rating action of September 1984, the RO denied entitlement 
to service connection for ulcers.  The veteran appealed, 
however, the Board denied the claim in March 1985.

Subsequent to the Board's March 1985 decision, additional 
reports of the veteran's treatment in April 1984, and copies 
of service medical records were added to the record.

In April 1987, the veteran was again hospitalized at a VA 
facility for symptoms which included nausea and melena.  The 
diagnoses included acute gastrointestinal bleeding, probably 
secondary to peptic ulcer disease; and anemia secondary to 
the gastrointestinal bleeding.

In a July 1987 decision, the RO determined that new and 
material evidence had not been submitted.

In connection with the veteran's appeal of the July 1987 
decision, a personal hearing was conducted before a RO 
hearing officer in October 1987.  The veteran testified that 
he had experienced symptoms of abdominal pain, cramping, 
nausea, and vomiting for approximately one year prior to 
seeking treatment during service.  He said that he was 
provided antacids during the remainder of his service which 
alleviated his symptoms.  He claimed that his service 
separation examination had been rushed and did not reflect 
his stomach symptomatology at that time. He also said that 
there were no medical records of treatment for 
gastrointestinal symptoms from the time of his 1967 service 
discharge to 1974.  The veteran submitted copies from medical 
texts regarding ulcers to support his assertions.

In a June 1988 decision, the Board determined that a new 
factual basis had not been presented to warrant reopening the 
claim.

In September 1988, VA received copies of treatment for peptic 
ulcer disease from April 1987 to March 1988.  In 1990 and 
1991, additional copies of the veteran's service medical 
records were added to the record.

In March 1991, the RO declined to reopen the claim of 
entitlement to service connection for an ulcer disorder.  
Notification of the denial, including information concerning 
the veteran's appellate rights, was issued that month.  In 
April 1991, the veteran requested a personal hearing.  A 
hearing was scheduled for May 1991, however, he failed to 
appear.  A specific and timely notice of disagreement was, 
however, never filed.  Therefore, the RO decision became 
final.

Unappealed RO decisions are final under 38 U.S.C.A. § 7105; 
however, VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In light of the fact that this claim was filed prior to the 
enactment of the VCAA, in this case, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In this case, the evidence added to the record consists of VA 
and non-VA treatment records, and an October 2001 VA 
examination report.  Specifically, in 1997, VA received a 
1987 and 1990 copy of a report concerning the veteran's 
fitness to operate a motor vehicle.  The reports reflect a 
diagnosis of peptic ulcer disease, but do not include a nexus 
opinion.

In June 1998, copies of August 1972 and January 1974 private 
physical examinations were received.  On each occasion the 
veteran denied a history of a stomach or duodenal ulcer.

In June 1998, a statement was received from J.S. Simmons, 
M.D., dated in December 1974.  Dr. Simmons stated that the 
veteran had been under his private treatment since November 
1974, but he did not state what the treatment was provided 
for.

Copies of clinical records were also received in June 1998, 
including a December 1974 note clearing the veteran's return 
to work after treatment for a bleeding peptic ulcer.

In November 1999, VA received via facsimile, a number of 
documents and statements from the appellant, including a copy 
of the veteran's April 1987 VA treatment record.

VA records show that the veteran was admitted for treatment 
in April 2001.  The diagnoses of duodenal ulcer and 
diverticulosis were reported.  In July 2001, a copy of a 
private 1971 treatment record for epigastric pain was added 
to the file.  This report did not, however, offer an opinion 
linking this pain to a disorder incurred or aggravated in- 
service.

A VA examination was conducted in October 2001.  The examiner 
acknowledged reviewing the claims folder, and noted that a 
copy of the March 1966 treatment note had been included with 
the report.  Following this examination and review, the 
examiner commented that the March 1966 entry was the only 
service medical record entry concerning abdominal complaints.  
The examiner noted that the veteran did not have any further 
trouble after treatment, as there were no further entries.  
The examiner further commented that the March 1966 
symptomatology was not one ordinarily associated with peptic 
ulcer disease.  The examiner pointed out that an April 2001 
endoscopy was positive for H. pylori and that the veteran had 
a post-bulbar stricture with ulcer.  The examiner explained 
that the epigastric distress noted in the service records was 
due to post-prandial lower abdominal cramping, and not due to 
epigastric region cramping.  He offered a diagnosis of peptic 
ulcer disease, and noted that the episode in April 2001 was 
due to H. pylori.

After reviewing all of the evidence of records, the Board 
finds that the evidence submitted since the RO's March 1991 
decision is not new and material.  Clearly, the medical 
reports reflect continuing diagnoses of peptic ulcer disease.  
However, this fact was of record when the RO declined to 
reopen the claim in March 1991. Furthermore, just as in March 
1991, the evidence continues to be devoid of any information 
with regard to whether peptic ulcer disease was incurred or 
aggravated during service, or whether such a disorder was 
compensably disabling within one year of December 14, 1967.

The Board acknowledges that the service records document one 
episode of epigastric cramping during service, but these same 
records do not show that peptic ulcer disease was ever 
diagnosed in-service.  There were no subsequent 
gastrointestinal complaints noted in-service or on 
examination prior to service discharge.  Indeed, the first 
post service documentation of peptic ulcer disease dates from 
late 1974, about seven years after the termination of the 
veteran's period of active honorable service.

The Board further notes that there is no clinical evidence, 
including any medical opinions, that relates peptic ulcer 
disease to service.  In fact, in the October 2001 VA 
examination report, the examiner clarified the difference 
between in-service complaints of abdominal cramps and peptic 
ulcer disease symptoms.  Therefore, the evidence added to the 
record essentially presents the same clinical picture as was 
before the RO in 1991.  Hence, the evidence submitted since 
March 1991 is redundant and cumulative since it shows no more 
than the initial development of peptic ulcer disease more 
than one year after service, and because it is devoid of any 
competent evidence linking the current findings to the 
complaints documented in the service medical records.  This 
evidence is not new, and it clearly is not of such 
significance as to require its consideration in order to 
fairly decide the merits of the claim for service connection 
as required under 38 C.F.R. § 3.156(a).  The petition to 
reopen is therefore denied.

In reaching this decision the Board finds that because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit of the doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Further, with respect to the argument that the claim should 
be reopened based on the appellant's 1987 hearing testimony 
regarding the date of onset of his symptoms, the Board finds 
that this lay evidence was previously available to 
adjudicators in 1991.  Hence, it is not new, and it cannot 
serve to reopen this claim.

Finally, the Board considered the assertion that a VA 
examination is warranted in order to determine whether there 
is a nexus between the appellant's current peptic ulcer 
disease and his military service.  Unlike an original claim, 
however, in a claim to reopen the duty to assist is not 
triggered until new and material evidence has been submitted.  
38 U.S.C.A. § 5108.  As the appellant has failed to meet that 
burden, there is no duty to order a VA medical examination.


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
peptic ulcer disease. The appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

